                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12    PETRA MARTINEZ, et al.,                              Case No. 18-CV-02869-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                           ORDER GRANTING DEFENDANT’S
                                                                                             MOTION TO DISMISS WITH
                                  14            v.                                           PREJUDICE
                                  15    AMERICA’S WHOLESALE LENDER,                          Re: Dkt. No. 12
                                  16                   Defendant.

                                  17

                                  18           Petra Martinez and Stanley Atkinson (“Plaintiffs”), proceeding pro se, filed the instant

                                  19   civil action against Defendant America’s Wholesale Lender (“AWL”) in the California Superior

                                  20   Court for the County of Monterey on January 9, 2018, and asserted claims against AWL for “void

                                  21   ab initio contracts.” ECF No. 1. AWL removed this action to federal court on the basis of diversity

                                  22   jurisdiction on May 16, 2018. Id. Before the Court is Defendant AWL’s Motion to Dismiss.

                                  23   Having considered the parties’ briefs, the relevant law, and the record in this case, the Court

                                  24   GRANTS AWL’s Motion to Dismiss with prejudice.

                                  25   I.      BACKGROUND
                                  26        A. Factual Background

                                  27           In January 2006, Plaintiff Petra Martinez obtained a loan from AWL in the principal

                                  28                                                     1
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   amount of $1,500,000.00 by signing an adjustable rate Promissory Note (the “Note”). ECF No. 1

                                   2   (“Compl.”) ¶ 8. The Note is secured by a Deed of Trust (“DOT”) against the real property, 25339

                                   3   Camino De Chamisal, Salinas, California 93908 (the “Property”). See Request for Judicial Notice

                                   4   (“RJN”), ECF No. 14, Ex. 1 at 8–35.1 The DOT was recorded in the official records of the

                                   5   Monterey County Recorder’s Office on January 20, 2006. Id. Both Plaintiffs Petra Martinez and

                                   6   Stanley Atkinson were signatories to the DOT. Id. Mortgage Electronic Registration Systems, Inc.

                                   7   (“MERS”) was the beneficiary as nominee for the lender and the lender’s successors and assigns.

                                   8   Id.

                                   9          On January 28, 2009, a Notice of Default was recorded in the official records of the

                                  10   Monterey County Recorder’s Office. See RJN, ECF No. 14, Ex. 2 at 36–39. The Notice of Default

                                  11   stated that the amount due was $79,555.75 as of January 27, 2009. Id. On April 28, 2010, MERS

                                  12   executed a Corporation Assignment of DOT evidencing the assignment of the DOT to The Bank
Northern District of California
 United States District Court




                                  13   of New York Mellon (“BNYM”). RJN, ECF No. 14, Ex. 3 at 40–41. The assignment was recorded

                                  14   in the official records of the Monterey County Recorder’s Office on May 11, 2010. Id.

                                  15          On April 28, 2010, a trustee’s sale took place, and on May 11, 2010, a Trustee’s Deed

                                  16   Upon Sale was recorded in the official records of the Monterey County Recorder’s Office. RJN,

                                  17   ECF No. 14, Ex. 4 at 42–47. The sale was rescinded on June 18, 2012, and a Notice of Rescission

                                  18   of Trustee’s Deed Upon Sale was recorded in the official records of the Monterey County

                                  19   Recorder’s Office on June 18, 2012. RJN, ECF No. 14, Ex. 5 at 48–53.

                                  20          On June 25, 2015, a Substitution of Trustee was recorded, and Old Republic National Title

                                  21
                                       1
                                  22     Defendant AWL requests that the Court take judicial notice of 28 documents. The Court grants
                                       AWL’s request as to all 28 documents included in, and attached to, AWL’s request. The Court
                                  23   may take judicial notice of matters that are either “generally known within the trial court’s
                                       territorial jurisdiction” or “can be accurately and readily determined from sources whose accuracy
                                  24   cannot reasonably be questioned.” Fed. R. Evid. 201(b). However, to the extent any facts in
                                       documents subject to judicial notice are subject to reasonable dispute, the Court will not take
                                  25   judicial notice of those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001),
                                       overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
                                  26   Defendants request judicial notice of the dockets and certain filings from Plaintiffs’ state court
                                       proceedings, as well as judicial notice of certain documents recorded with the county. ECF Nos.
                                  27   19, 25. Public records, including judgments and other publicly filed documents, are proper
                                       subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007).
                                  28                                                       2
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   Insurance Company was substituted as the trustee under the DOT. RJN, ECF No. 14, Ex. 6 at 54–

                                   2   56. On June 25, 2015, a Notice of Default was also recorded in the official records of the

                                   3   Monterey County Recorder’s Office Procedural History. RJN, ECF No. 14, Ex. 7 at 57–60. The

                                   4   Notice of Default stated that Plaintiffs’ arrearages on the loan amounted to $1,011,489.47 and that

                                   5   the loan had been in default since May 1, 2008. Id. On November 2, 2016, another Substitution of

                                   6   Trustee was recorded, this time substituting the Law Offices of Les Zieve (“Zieve”) as the new

                                   7   trustee under the DOT. RJN, ECF No. 14, Ex. 8 at 61–64. That same day, Zieve recorded a Notice

                                   8   of Trustee’s Sale, and a sale was set for December 1, 2016. RJN, ECF No. 14, Ex. 9 at 65–67.

                                   9   According to the Notice of Trustee’s Sale, the estimated amount of unpaid balance and other

                                  10   charges was $2,331,942.83. Id. Because of Plaintiffs’ numerous lawsuits, the sale was continued

                                  11   to March 20, 2018. RJN, ECF No. 14, Ex. 10 at 68–72. The Property was sold and reverted to

                                  12   BNYM, the beneficiary under the DOT. Id.
Northern District of California
 United States District Court




                                  13          Plaintiffs’ litigation history is extensive, including at least four prior actions. First, Plaintiff

                                  14   Petra Martinez brought filed suit against AWL, Bank of America, and BNYM in Monterey

                                  15   County Superior Court on August 3, 2009 (“First Action”). RJN, ECF No. 14, Ex. 11 at 73–74,

                                  16   Ex. 12 at 75–96. Plaintiff’s first amended complaint in that case asserted claims for

                                  17   (1) Cancellation of a Voidable Contract; (2) Quiet Title; (3) Accounting; (4) Violation of the Real

                                  18   Estate Settlement Procedures Act; (5) Unfair Competition; (6) Unfair Debt Collection Practices;

                                  19   (7) Declaratory Relief; (8) Slander of Title; (9) Intentional Infliction of Emotional Distress; and

                                  20   (10) Negligent Infliction of Emotional Distress. RJN, ECF No. 14, Ex. 12 at 75–96. Plaintiff

                                  21   alleged that the DOT and all subsequent records were fraudulent and invalid because the

                                  22   defendants were not “holders in due course of the Note, due to ineffective endorsement.” Id. ¶¶ 1,

                                  23   13. Plaintiff also challenged the defendants’ right to initiate foreclosure under the DOT as

                                  24   “strangers to this transaction.” Id. ¶¶ 1, 13, 19, 21–23, 57.

                                  25          On November 30, 2009, the defendants removed the First Action to the United States

                                  26   District Court for the Northern District of California, Case Number 3:09-CV-05630-WHA. RJN,

                                  27   ECF No. 14, Ex. 13 at 97–100. Defendants moved for summary judgment in the First Action and

                                  28                                                       3
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   the court granted summary judgment on March 15, 2010. RJN, ECF No. 14, Ex. 14 at 101–13.

                                   2   Plaintiff appealed to the Ninth Circuit. RJN, ECF No. 14, Ex. 15 at 114–22. On appeal, the Ninth

                                   3   Circuit found that Plaintiff had abandoned all of her claims, including two implicit “overarching

                                   4   claims” of a “right to initiate foreclosure proceeding[s]” and “deficient notice,” except for “her

                                   5   claim under California Civil Code Section 2923.5 (though her Complaint does not identify it as a

                                   6   discrete cause of action) and her action to quiet title on the basis that Defendants lacked

                                   7   authorization to carry out the foreclosure.” Martinez v. Am.’s Wholesale Lender, 446 F. App’x

                                   8   940, 942–43 (9th Cir. 2011). Ultimately, as to the two claims she successfully appealed, the Ninth

                                   9   Circuit reversed only the court’s ruling regarding the claim for quiet title because defendants failed

                                  10   to properly authenticate the substitution of trustee and “establish that the foreclosure sale was

                                  11   valid.” Id. 943–45. On remand, the parties stipulated to a dismissal with prejudice as to the only

                                  12   remaining claim, which was the quiet title claim. RJN, ECF No. 16, Ex. 15 at 123–25. The court
Northern District of California
 United States District Court




                                  13   signed the stipulation and closed the case on November 29, 2011, RJN, ECF No. 17, Ex. 15 at

                                  14   126–34.

                                  15           On November 16, 2016, Plaintiffs filed a new complaint in the Superior Court for the

                                  16   County of Monterey against BNYM, AWL, and MERS, among other parties (“Second Action”).

                                  17   RJN, ECF No. 14, Ex. 18 at 135–51. Plaintiffs’ complaint asserted ten causes of action, including

                                  18   (1) Void Contract; (2) Breach of Contract; (3) Statutory Causes of Action; (4) Lack of Standing to

                                  19   Foreclose; (5) Fraud in the Concealment; (6) Fraud in the Inducement; (7) Slander of Title; (8)

                                  20   Quiet Title; (9) Rescission; and (10) Declaratory Relief, including that defendants lacked standing

                                  21   to foreclose. Id. The complaint included allegations that (1) the lender on the loan, AWL, was not

                                  22   a valid corporation at the time the loan was originated in April 2006, (2) the loan was improperly

                                  23   securitized, and (3) no timely assignment of the DOT was recorded. Id. ¶¶ 2–9, 17–21, 27–35, 39–

                                  24   43, 47–61, 67–74, 93–134. Based on these allegations, Plaintiffs claimed the DOT was “void ab

                                  25   initio” and that the entire chain of title was fraudulent. Id. Plaintiffs also asserted the claim that the

                                  26   DOT was void and/or never properly assigned because it was “scanned into an electronic digitized

                                  27   graphics package” and thus converted to “an intangible e-Deed of Trust” which “became subject

                                  28                                                       4
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   to laws and precedent Appellate Court cases different from those applying to the original tangible

                                   2   paper Deed of Trust.” Id. ¶¶ 24–25, 47–61, 107–11. Plaintiffs then filed an amended complaint,

                                   3   reasserting much of the same allegations, including that AWL was not a valid corporation at the

                                   4   time the loan was originated, had no “money” to lend, and did not fund the loan with any real

                                   5   “money.” RJN, ECF No. 14, Ex. 19 at 152–79. Plaintiffs similarly argued that the DOT was never

                                   6   properly assigned, that the Note was split from the DOT, and that the DOT was extinguished

                                   7   and/or required to be destroyed as a result of the loan’s securitization. Id. ¶¶ 29–52, 54–65.

                                   8   Plaintiffs also alleged that BNYM’s voluntary dismissal with prejudice of a prior unlawful

                                   9   detainer action amounted to res judicata barring any subsequent foreclosure proceedings. Id.

                                  10   ¶¶ 53–57.

                                  11          On May 5, 2017, the court sustained the defendants’ demurrer to the amended complaint in

                                  12   its entirety without leave to amend, and the court denied Plaintiffs’ request for preliminary
Northern District of California
 United States District Court




                                  13   injunction as moot. See RJN, ECF No. 14, Ex. 20 at 180–81, Ex. 21 at 183–87. On May 10, 2018,

                                  14   Plaintiffs filed a notice of appeal. RJN, ECF No. 14, Ex. 22 at 188–92. On June 23, 2017, a

                                  15   Judgment of Dismissal was entered in defendants’ favor. RJN, ECF No. 14, Ex. 23 at 193–96. As

                                  16   of the filing of AWL’s instant motion, the appeal was still pending.

                                  17          On May 26, 2017, Plaintiffs filed an adversary complaint in their then-pending Chapter 13

                                  18   bankruptcy petition (“Third Action”). RJN, ECF No. 14, Ex. 24 at 197–209. The adversary

                                  19   complaint contained the same allegations that they asserted in the First and Second Actions,

                                  20   including challenging defendants’ authority to foreclose. Id. Defendants moved to dismiss, and the

                                  21   court granted the motions on August 1, 2017, with limited leave to amend. RJN, ECF No. 14, Ex.

                                  22   25 at 210–32, Ex. 26 at 233–236. The court stated that the “2010 district court stipulation of

                                  23   dismissal (First Action) is entitled to preclusive effect as to the causes of action and issues it

                                  24   addressed.” RJN, ECF No. 14, Ex. 25.at 224. The court stated that several issues adjudicated in the

                                  25   First Action may not be relitigated in the Third Action, including: (1) the allegation that “BNYM’s

                                  26   predecessor in interest Bank of New York had no right to foreclose on Plaintiffs’ Property unless

                                  27   it presented a properly endorsed promissory note and that the foreclosure trustee had not been

                                  28                                                      5
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   properly substituted”; (2) the issue that there was no “complete chain of title between [AWL] and

                                   2   [BNYM] such that [BNYM] had the right to initiate [ ] non-judicial foreclosure proceedings;” and

                                   3   (3) the allegation that Plaintiffs did not owe the astounding amounts due or were “entitled to have

                                   4   title quieted in their favor.” Id. at 224–25. The court stated it was “inclined to GRANT the

                                   5   motions without leave to amend to the extent Plaintiffs are attempting to relitigate any of the

                                   6   primary rights raised in the district court case.” Id. at 245.

                                   7           Plaintiffs then filed a first amended adversary complaint on August 11, 2008. RJN, ECF

                                   8   No. 14, Ex. 27 at 237–46. Plaintiffs asserted two causes of action for: (1) “Fraudulent Fabrication

                                   9   of Debt and Creditor Status” and (2) “Presentation of Counterfeit Documents.” Id. at 241–42.

                                  10   However, these causes of action were predicated on the same arguments that AWL was not a valid

                                  11   corporation in New York at the time of the loan origination, that AWL had no account and thus

                                  12   did not lend anything to Plaintiffs, and that AWL signed none of Plaintiffs’ “closing documents.”
Northern District of California
 United States District Court




                                  13   Id. ¶¶ 7–10. Furthermore, Plaintiffs alleged that the Note was paid off at securitization with the

                                  14   value BNYM had credited to the Martinez BNYM account, which was then converted and

                                  15   disguised as bank credit; that BNYM paid nothing for the Note; that the act of “digitally

                                  16   transforming and depositing” the Note into a securitized trust “converted the Note into

                                  17   “certificates”; and that “no debt obligation, evidenced by the wet ink original genuine properly

                                  18   indorsed Plaintiff’s Promissory Note, exists which gives holder of debt status, therefore creditor

                                  19   status, to any Defendant.” Id. ¶¶ 22–30. Plaintiffs therefore alleged that defendants had filed

                                  20   fraudulent documents with the County Recorder’s Office and the bankruptcy court in an attempt to

                                  21   demonstrate the debt’s existence and creditor status. Id. ¶¶ 31–43. On October 4, 2017, the court

                                  22   again granted defendants’ motion to dismiss, this time without leave to amend. RJN, ECF No. 14,

                                  23   Ex. 28 at 247–48. Plaintiffs appealed that dismissal as Case No. 5:17-CV-06193-LHK. On

                                  24   September 10, 2018, this Court affirmed the decision of the bankruptcy court, and entered

                                  25   judgment. As part of this Court’s order, this Court noted that Plaintiffs challenge to the mortgage’s

                                  26   validity was barred by the First Action. See Case No. 5:17-CV-06193-LHK. Plaintiffs filed a

                                  27

                                  28                                                       6
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   notice of appeal on September 26, 2018.2

                                   2         B. Procedural Background
                                   3            On January 9, 2018, Plaintiffs, proceeding pro se, filed the instant civil action against

                                   4   AWL in the Superior Court for the County of Monterey. See ECF No. 1. Plaintiffs asserted a claim

                                   5   for void ab initio contracts based on the allegations that AWL “fraudulently represented itself to

                                   6   be a lender that was organized and existing under the laws of New York,” and “intended to loan

                                   7   money,” but “did not sign” the Plaintiff’s Promissory Note.” Id. Plaintiffs further stated that AWL

                                   8   “had no bank account, did not intend to lend any money, and lent no money.” Id.

                                   9            AWL removed the action to federal court on May 16, 2018. Id. The basis of AWL’s

                                  10   removal was diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiffs are citizens of

                                  11   California; AWL is incorporated in and has its principal place of business in New York; and the

                                  12   amount in controversy exceeds $75,000. Id.
Northern District of California
 United States District Court




                                  13            On May 29, 2018, AWL filed the instant Motion to Dismiss. ECF No. 12 (“Mot.”). On

                                  14   June 15, 2018, Plaintiffs filed a combined Opposition and Motion for Default Judgment. ECF No.

                                  15   17 (“Opp’n”). Defendants replied on June 19, 2018. ECF No. 18 (“Reply”). On June 21, 2018, the

                                  16   Clerk of the Court declined to enter default against AWL. ECF No. 19. The Clerk noted in the

                                  17   docket entry that “Defendant has appeared in this action.” Id.

                                  18   II.      LEGAL STANDARD
                                  19            A. Motion to Dismiss

                                  20            Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  21   action for failure to allege “enough facts to state a claim to relief that is plausible on its face.” Bell

                                  22   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

                                  23   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  24

                                  25   2
                                         AWL also asserts that Plaintiffs filed a fourth action in the Superior Court for the County of
                                  26   Monterey, Case No. 18-CV-001430, and cites to a purported “Exhibit 29” in its request for
                                       judicial notice. See Mot. at 8. However, AWL neither included in, nor attached an “Exhibit 29” to,
                                  27   its request for judicial notice. See RJN, ECF No. 14 (lacking “Exhibit 29”). Accordingly, the
                                       Court declines to take judicial notice of an “Exhibit 29.”
                                  28                                                      7
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

                                   2   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   3   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). For purposes

                                   4   of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as

                                   5   true and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek

                                   6   v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   7          Nonetheless, the Court is not required to “assume the truth of legal conclusions merely

                                   8   because they are cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064

                                   9   (9th Cir. 2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                  10   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                  11   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004); accord Iqbal, 556 U.S. at 678.

                                  12   Furthermore, “‘a plaintiff may plead [him]self out of court’” if he “plead[s] facts which establish
Northern District of California
 United States District Court




                                  13   that he cannot prevail on his . . . claim.” Weisbuch v. County of Los Angeles, 119 F.3d 778, 783

                                  14   n.1 (9th Cir. 1997) (quoting Warzon v. Drew, 60 F.3d 1234, 1239 (7th Cir. 1995)).

                                  15      B. Leave to Amend
                                  16          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  17   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  18   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  19   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  20   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  21   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  22   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  23   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  24   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  25   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  26   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  27   (9th Cir. 2008).

                                  28                                                      8
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                       III.    DISCUSSION
                                   1
                                               AWL argues that Plaintiffs’ Complaint should be dismissed because, “[a]s evident by the
                                   2
                                       number of filings seeking the same relief under the same meritless allegations, Plaintiffs’ lawsuits
                                   3
                                       are not brought in good faith. Instead, they have been brought for the sole purpose of delaying
                                   4
                                       foreclosure.” Mot. at 8. In particular, AWL argues that Plaintiffs’ Complaint is barred by the
                                   5
                                       doctrine of res judicata as well as the doctrine of collateral estoppel, and that Plaintiffs fail to
                                   6
                                       allege a viable claim for relief. Mot. at 9–14. As discussed below, the Court finds that Plaintiffs
                                   7
                                       have abandoned their claims, and that, in any event, their Complaint is barred by the doctrine of
                                   8
                                       res judicata. The Court therefore need not address AWL’s arguments as to collateral estoppel and
                                   9
                                       that Plaintiffs fail to allege a viable claim for relief.
                                  10
                                               A. Abandonment
                                  11
                                               As an initial matter, Plaintiffs’ Opposition is effectively non-responsive. Plaintiffs do not
                                  12
Northern District of California




                                       respond to AWL’s arguments that the Complaint is barred by the doctrine of res judicata and the
 United States District Court




                                  13
                                       doctrine of collateral estoppel, and that it fails to allege a viable claim for relief. See Opp’n.
                                  14
                                       Instead, Plaintiffs only appear to take issue with the fact that AWL’s attorney, Diane Cragg of
                                  15
                                       Severson & Werson, filed the Motion to Dismiss on her client’s behalf. Id. at 2–3 (“Plaintiffs
                                  16
                                       allege that the purported attorneys, Diane Cragg of Severson & Werson [DC/SW] for Defendant,
                                  17
                                       AMERICA’S WHOLESAL[E] LENDER [AWL], have not verified the Motion to Dismiss
                                  18
                                       pleading,” and “Plaintiffs allege that DC/SW has no attorney-client relationship
                                  19
                                       contract/agreement with AMERICA’S WHOLESALE LENDER.”). In fact, Plaintiffs moved for
                                  20
                                       default judgment in their Opposition based on this line of thought. Id. at 1–7. Not only is this
                                  21
                                       argument incoherent, but as already discussed, the Clerk of the Court declined to enter default
                                  22
                                       against AWL, and noted in the docket entry that “Defendant has appeared in this action.” ECF No.
                                  23
                                       19. Thus, the Court need not consider Plaintiffs’ motion for default judgment any further.
                                  24
                                       Plaintiffs’ motion for default judgment against AWL is DENIED.
                                  25
                                               Furthermore, Plaintiffs’ non-responsiveness alone justifies granting AWL’s motion to
                                  26
                                       dismiss. This Court may construe Plaintiffs’ failure to oppose AWL’s motion to dismiss or to
                                  27

                                  28                                                         9
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   explain why the present action is not barred by the doctrine of res judicata and the doctrine of

                                   2   collateral estoppel or why the Complaint states a viable claim for relief as Plaintiffs’ abandonment

                                   3   of their claims. See, e.g, Wooten v. Countrywide Home Loans Inc., No. CIV S-11-1791 MCE

                                   4   DAD PS, 2012 WL 3463460, at *5 (E.D. Cal. Feb. 1, 2012) (“[P]laintiff’s original complaint

                                   5   contains claims which plaintiff did not address in responding to defendants’ motions. . . . A failure

                                   6   to oppose a dispositive motion may be construed as abandoning the subject claims.”); Qureshi v.

                                   7   Countrywide Home Loans, Inc., No. C 09-4198 SBA, 2010 841669 (N.D. Cal. Mar. 10, 2010)

                                   8   (deeming plaintiff’s failure to address claims challenged in a motion to dismiss an “abandonment

                                   9   of those claims”); Herzberg v. Cnty. of Plumas, 133 Cal. App. 4th 1, 20 (2005) (“Plaintiffs did not

                                  10   oppose the County’s demurrer to this portion of their seventh cause of action and have submitted

                                  11   no argument on the issue in their briefs on appeal. Accordingly, we deem plaintiffs to have

                                  12   abandoned the issue.”). The Court finds that Plaintiffs have abandoned their claims.
Northern District of California
 United States District Court




                                  13       B. Res Judicata
                                  14          Additionally, the Court agrees with AWL that the doctrine of res judicata bars this present

                                  15   action because of Plaintiffs’ First and Second Actions. See Mot. at 9.

                                  16          Res judicata “prevents relitigation of the same cause of action in a second suit between the

                                  17   same parties or parties in privity with them.” Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888,

                                  18   896 (2002). “Res judicata precludes piecemeal litigation by splitting a single cause of action or

                                  19   relitigation of the same cause of action on a different legal theory or for different relief.” Id.at 897

                                  20   (citations omitted). Under California law, the doctrine of res judicata bars claims when the second

                                  21   suit involves: “(1) the same cause of action (2) between the same parties (3) after a final judgment

                                  22   on the merits in the first suit.” DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 824 (2015).3

                                  23          First, to determine whether two proceedings involve the “same cause of action,” California

                                  24
                                       3
                                  25     The Court notes that the outcome would be the same under the similar federal res judicata
                                       standard. Yagman v. Garcetti, 2018 WL 3750316, at *2 (9th Cir. Aug. 8, 2018) (“Res judicata
                                  26   applies when there is (1) a final judgment on the merits, (2) identity or privity between the parties,
                                       and (3) identity of claims.”); see also Lee v. Thornburg Mortg. Home Loans Inc., 2014 WL
                                  27   4953966, at *6 (N.D. Cal. Sept. 29, 2014) (finding a loan servicer to be in privity with original
                                       lender, nominee, and trustee sued in prior lawsuit).
                                  28                                                     10
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   courts do not require that the claims in the first and second lawsuit be identical. Instead, California

                                   2   applies the “primary right” theory, which defines “cause of action” as comprising “a ‘primary

                                   3   right’ of the plaintiff, a corresponding ‘primary duty’ of the defendant, and a wrongful act by the

                                   4   defendant constituting a breach of that duty.” Mycogen Corp., 28 Cal. 4th at 904 (citation

                                   5   omitted). In the primary right theory, “the phrase ‘cause of action’ has a more precise meaning:

                                   6   The cause of action is the right to obtain redress for a harm suffered, regardless of the specific

                                   7   remedy sought or the legal theory . . . advanced.” Boeken v. Phillip Morris USA, Inc., 48 Cal. 4th

                                   8   788, 814 (2010) (citations omitted). “Hence a judgment for the defendant is a bar to a subsequent

                                   9   action by the plaintiff based on the same injury to the same right, even though he presents a

                                  10   different legal ground for relief.” Id. (citations omitted); see also Interinsurance Exch. of the Auto.

                                  11   Club v. Superior Court, 209 Cal. App. 3d 177, 182 (Cal. Ct. App. 1989) (“The fact that different

                                  12   forms of relief are sought in the two lawsuits is irrelevant, for if the rule were otherwise, litigation
Northern District of California
 United States District Court




                                  13   finally would end only when a party ran out of counsel whose knowledge and imagination could

                                  14   conceive of different theories of relief based upon the same factual background.”).

                                  15          Here, the Court finds that the first prong is met. Plaintiffs brought suit under the same

                                  16   primary right in the First and Second Actions. Namely, the First and Second Actions concerned

                                  17   whether the loan obtained by Petra Martinez, and the Note and DOT that evidence the loan, were

                                  18   valid. See RJN, ECF No. 14, Ex. 12 at 75–96, Ex. 19 at 152–79. More specifically, the Second

                                  19   Action was predicated on the same allegations present in the instant action — that AWL was not a

                                  20   valid corporation at the time the loan was originated, had no “money” to lend, and did not sign the

                                  21   Note. RJN, ECF No. 14, Ex. 19 at 152–79.

                                  22          Second, the Court finds that the First Action resulted in a final judgment on the merits

                                  23   because the California Supreme Court has held that a plaintiff’s dismissal with prejudice “is the

                                  24   equivalent of a final judgment on the merits, barring the entire cause of action.” Boeken v. Philip

                                  25   Morris USA, Inc., 48 Cal. 4th 788, 793 (2010); see Wakefield v. Glob. Fin. Private Capital, LLC,

                                  26   2015 WL 6738548, at *5 (S.D. Cal. Nov. 4, 2015) (noting Boeken establishes this proposition).

                                  27   Moreover, the appeal in the Second Action does not disturb the Court from finding a final

                                  28                                                      11
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   judgment in that action because a federal court judgment is considered “final” as soon as it is

                                   2   rendered in the trial court. See Robi v. Five Platters, Inc., 838 F.2d 318, 327 (9th Cir.1988) (“The

                                   3   present appeals in no way affect the ‘firmness’ of the Robi decisions in the district court for

                                   4   purposes of issue preclusion.”).

                                   5          Third, the Court finds that “the party against whom the doctrine is being asserted was a

                                   6   party or in privity with a party to the prior proceeding.” Carr v. Los Angeles Cty. Dep’t of Auditor-

                                   7   Controller, 714 F. App’x 780, 780 (9th Cir. 2018). Plaintiff Petra Martinez was the plaintiff in the

                                   8   First Action, and she is the plaintiff in this action. Stanley Atkinson took out the mortgage with

                                   9   Martinez when they married, was actively involved in subsequent loan modification attempts, and

                                  10   was a plaintiff alongside Petra Martinez in the Second Action. See Case No. 17-CV-06193; see

                                  11   also RJN, ECF No. 14, Ex. 11 at 73–74, Ex. 12 at 75–96, Ex. 18 at 135–51. Privity exists “where

                                  12   the two parties have a ‘sufficient commonality of interests.’” Bay Area Rapid Transit Dist. v. Gen.
Northern District of California
 United States District Court




                                  13   Reinsurance Corp., 111 F. Supp. 3d 1055, 1068 (N.D. Cal. 2015), aff’d, 726 F. App’x 562 (9th

                                  14   Cir. 2018). Stanley Atkinson meets that bar. See also Yan Sui v. 2176 Pac. Homeowners Ass’n,

                                  15   2012 WL 6632758, at *7 (C.D. Cal. Aug. 30, 2012), report and recommendation adopted, 2012

                                  16   WL 4900427 (C.D. Cal. Oct. 16, 2012), aff’d, 582 F. App’x 733 (9th Cir. 2014) (“[P]rivity of the

                                  17   parties, is satisfied because Yan Sui was a plaintiff in the March 2010 action, and he and Pei-yu

                                  18   Yang were married at all relevant times.”). AWL was a defendant in both the First and Second

                                  19   Actions. Thus, all the conditions for res judicata are met.

                                  20          In sum, the Court finds that Plaintiffs’ Complaint is barred by the doctrine of res judicata.

                                  21   The Court therefore GRANTS AWL’s Motion to Dismiss. Because Plaintiffs’ claim is barred by

                                  22   the doctrine of res judicata, granting leave to amend would be futile. See Leadsinger, 512 F.3d at

                                  23   532. Furthermore, to force AWL to repeatedly litigate the same issues that have already been

                                  24   adjudicated on multiple prior occasions would be unduly prejudicial to AWL. Id. Accordingly, the

                                  25   Motion to Dismiss is granted with prejudice.

                                  26   IV.    CONCLUSION
                                  27          For the foregoing reasons, the Court GRANTS AWL’s Motion to Dismiss with prejudice.

                                  28                                                     12
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: October 3, 2018

                                   4                                          ______________________________________
                                                                              LUCY H. KOH
                                   5                                          United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          13
                                       Case No. 18-CV-02869-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH PREJUDICE
